Exhibit 10.1

EXECUTION COPY

Mr. Michael Logerfo

Via Email

December 2, 2015

Dear Michael,

This letter (the “Letter Amendment”) amends your employment agreement effective
as of December 2, 2015 (the “Amendment Effective Date”) with Sagent
Pharmaceuticals Inc. (the “Company”) dated as of January 20, 2011, and amended
as of April 15, 2015 (the “Employment Agreement”). All capitalized terms not
defined herein shall have the meaning attributed to them in the Employment
Agreement.

The parties mutually agree that, subject to the terms of the Employment
Agreement (which will continue in effect as modified herein), your employment
with the Company will continue until April 1, 2016, at which point your
employment, and the Employment Period, will terminate. The Company agrees that
the termination of your employment on April 1, 2016 will be treated as a
Qualifying Termination described in Section 9(b) of the Employment Agreement.
The Company will provide you with an advance copy of any press release or
official internal communication relating to this Agreement or to the termination
of your employment with the Company.

The period from the Amendment Effective Date until April 1, 2016 will be a
transition period during which time your duties and responsibilities may be
re-assigned to other employees of the Company, which shall not constitute “Good
Reason” or otherwise be considered to be a breach of the Employment Agreement.
During this period, the Employment Agreement shall continue in effect in
accordance with its terms; provided that any subsequent termination under
Section 9(b) of the Employment Agreement shall be treated as effective as of
April 1, 2016, and provided, further, that the first sentence of the definition
of Good Reason in Section 26 of the Employment Agreement shall be amended as
follows:

“Good Reason” means, unless otherwise agreed to in writing by the Executive,
(i) reduction in the Executive’s Base Salary or Target Bonus;(ii) a relocation
by the Company of the Executive’s primary place of employment specified in
Section 4 to a location more than 25 miles further from the Executive’s primary
residence than the current location of the Executive’s primary place of
employment; (iii) the removal of the Executive as President of the Company;
(iv) the assignment of duties inconsistent with the Executive’s position or
status with the Employer as an executive of the Company that is not cured within
ten days after the Executive’s delivery of a written notice of such assignment
to the Employer; or (v) any other material breach of the terms of this Agreement
or any other agreement that breach is not cured within ten days after the
Executive’s delivery of a written notice of such breach to the Employer.



--------------------------------------------------------------------------------

This Letter Amendment may be executed in one or more facsimile, electronic or
original counterparts, each of which shall be deemed an original and all of
which together shall constitute the same instrument.

The Employment Agreement as amended hereby constitutes the entire agreement
between the parties with respect to your employment, there being no
representations, warranties or commitments except as set forth in the Employment
Agreement as amended hereby. From and after the date of this Letter Amendment,
all references to the term “Employment Agreement” in this Letter Amendment or
the original Employment Agreement shall include the terms contained in this
Letter Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

SAGENT PHARMACEUTICALS, INC.,

A DELAWARE CORPORATION

By:   /s/ Allan Oberman Name:   Allan Oberman Title:   Chief Executive Officer  
/s/ Michael Logerfo   Michael Logerfo